IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                April 15, 2008
                               No. 07-30455
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ARTHUR WILLIAMS, also known as Pop

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 1:93-CR-10012-6


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Arthur Williams, federal prisoner # 08395-035, was convicted by a jury in
1993 of one count of conspiracy to distribute cocaine hydrochloride and cocaine
base (crack) and two counts of aiding and abetting the possession with intent to
distribute cocaine hydrochloride and crack. He was sentenced in 1994 to 250
months of imprisonment.
      After filing several meritless postconviction motions in the court of
conviction and the district court for the district in which he was incarcerated,

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30455

Williams filed in the court of conviction a purported Rule 35 motion seeking a
reduction in his sentence. The version of Rule 35 that was in effect when
Williams was convicted and sentenced provided that a district court could (a)
correct a sentence on remand, (b) reduce a sentence on the motion of the
Government, or (c) “correct a sentence that was imposed as a result of
arithmetical, technical, or other clear error” if it acted within seven days after
imposing the sentence. FED. R. CRIM. P. 35(a)-(c) (West 1994). Williams’s
motion met none of these conditions.
      A defendant’s motion cannot be considered a Rule 35 motion to correct or
reduce his sentence when his motion and situation do not fit any provision of
that Rule. United States v. Early, 27 F.3d 140, 141 (5th Cir. 1994). As Williams
has already been denied relief under 28 U.S.C. § 2255, the district court would
have lacked jurisdiction to reduce Williams sentence under either Rule 35 or
§ 2255. See § 2255;United States v. Lopez, 26 F.3d 512, 518-19 (5th Cir. 1994).
      The district court denied and dismissed Williams’s motion with prejudice
without mentioning jurisdiction; however, its dismissal was presumably on that
ground. See e.g., Saudi Arabia v. Nelson, 507 U.S. 349, 355-63 (1993) (where the
basis for jurisdiction is statutory, failure to meet the statutory criteria means
that the court lacks jurisdiction). We affirm the district court’s judgment.
      This court has already warned Williams that he may no longer file
successive § 2255 motions that do not comport with 28 U.S.C. § 2244(b).
Williams is now cautioned that any future frivolous or repetitive filings in this
court or any court subject to this court’s jurisdiction will invite additional
sanctions, including monetary penalties and limits on his access to federal court,
as will the failure to withdraw any pending matters that are frivolous.
      AFFIRMED: SANCTION WARNING ISSUED.




                                        2